NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued August 3, 2010
                                 Decided September 1, 2010

                                           Before

                            WILLIAM J. BAUER, Circuit Judge 

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 10‐1067

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Central District of Illinois.

       v.                                       No.  08‐cr‐30070

MAX W. WATKINS,                                 Jeanne E. Scott,
    Defendant‐Appellant.                        Judge.

                                         O R D E R

       Max Watkins was found guilty by a jury of wire fraud, 18 U.S.C. § 1343, and was
sentenced to a total of 70 months’ imprisonment.  In this direct appeal, he challenges only
the reasonableness of the prison term.

       Watkins was a salesman at a car dealership and ran a scam that increased his sales
and thus his commissions.  He increased his sales by targeting unsophisticated buyers
whose credit rating should have precluded them from qualifying for financing.  In order to
get approval for a credit sale, Watkins obtained a signed personal check from the buyer
with the amount left blank.  Sometimes he told the buyer that he would fill in the necessary
amount, while other times he said he would not process the check and that he just needed it
for credit verification.  Watkins would then complete the check for a large figure to cover
No. 10‐1067                                                                             Page 2

the sales price or a significant down payment, knowing there were insufficient funds in the
account, and run the check through one of two services that verify and guarantee checks
and process payments.  If the check service did not approve the check, Watkins would re‐
submit the check at a later date, sometimes modifying the name or amount or identification
of the account holder, in the hope of it slipping by and getting approved.  After Watkins
obtained approval, he would transfer ownership and allow the buyer to depart with the
vehicle.  Watkins told the buyer to arrange payment of any outstanding balance with the
check service if contacted by the service.  This was the scheme in general, although it was
executed with minor variations.  Eventually the check services, which were on the hook for
the financing, realized that the checks were bouncing, and one of the services alerted the
authorities.

       At sentencing, and in his sentencing memorandum, Watkins’s attorney argued in
mitigation that Watkins was raised by an abusive father and had an addiction to money.  In
addition, his attorney argued that Watkins’s imprisonment would be a hardship on his
family as his wife was dyslexic, had Bell’s palsy, and did not work.  Furthermore, his
attorney noted that Watkins was 66 years old with high blood pressure, restless leg
syndrome, and an anxiety disorder.

        In deciding on an appropriate sentence, the district court noted that Watkins had a
history of fraud, with both federal and state convictions.  The court was especially incensed
because Watkins preyed on the vulnerable.  But the court acknowledged Watkins’s
argument that his imprisonment would be hard on his family and noted that Watkins was
not young and had health problems.  Balancing these considerations, the court concluded
that a prison term within the guidelines range of 57 to 71 months, but near the high end,
was appropriate.

       On appeal Watkins argues that his prison term is unreasonable in light of the
mitigating factors he cited at sentencing.  (Watkins had also contended that the district court
miscalculated the amount of loss from his scheme, but he abandoned that position at oral
argument.)  Watkins’s prison term is presumptively reasonable because it falls within the
guidelines range.  See Rita v. United States, 551 U.S. 338, 347‐51 (2007); United States v.
Portman, 599 F.3d 633, 636 (7th Cir. 2010).  We are presented with no reason to disturb that
presumption.  The district court acknowledged Watkins’s arguments in mitigation, but
concluded simply that they did not warrant a lower sentence.

                                                                                  AFFIRMED.